Citation Nr: 0508742	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-11 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
to August 1995, and from November 1998 to April 2001.  This 
claim is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Fort Harrison, 
Montana.  In February 2004 the Board remanded the case to the 
RO for additional development.  

In April 2003 the veteran raised the matter of entitlement to 
service connection (and a separate rating) for surgical 
scars.  That matter has not yet been addressed by the RO, and 
is referred to the RO for appropriate action.  


FINDING OF FACT

Throughout the appeal period the veteran's service connected 
right hip disability has been manifested by complaints of 
pain and of intermittent lack of endurance with repetition 
and resistance; limitation of hip motion or organic changes 
of neuritis such as muscle atrophy or loss of reflex are not 
shown.  


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
veteran's service connected right hip disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, 
Codes 8729, 8629 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  An August 2001 letter provided 
the veteran notice of the VCAA as it pertained to his claim 
for service connection.  The RO subsequently provided proper 
notice to the veteran regarding this "downstream" issue in 
a March 2003 statement of the case (SOC), and in January 2005 
supplemental SOC.  See VAOPGCPREC 8-2003.  Regarding notice 
content, a February 2004 letter advised the veteran of what 
was needed to establish entitlement to the benefit sought 
(evidence of increased disability) and advised him to submit 
such evidence.  The supplemental SOC in January 2005 advised 
him to submit everything he had pertinent to the claim.   

The RO has obtained the veteran's service medical records and 
post-service VA treatment records.  He has been afforded 
several VA examinations, most recently in August 2004.  A 
report of a private examination in September 2001 is also of 
record.  The veteran has not identified any pertinent 
evidence that remains outstanding.  All of VA's due process, 
notice, and assistance duties, including those mandated by 
the VCAA, are met.  He has received all mandated notice, and 
has had ample opportunity to respond.  VA has provided all 
assistance it is obligated to provide.  The veteran is not 
prejudiced by the Board proceeding with appellate review at 
this point.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Factual Background

Service medical records show that right lateral femoral 
cutaneous nerve syndrome (meralgia paresthetica) was 
diagnosed in service.  The veteran had a history of 
preservice right hip injury.  

On September 2001 private physical therapy 
examination/evaluation, complaints of anterior right hip pain 
were noted.  The veteran denied loss of motion/stiffness, 
swelling, weakness, instability/giving way, and spasm.  He 
reported numbness in the lateral upper leg.  Right hip range 
of motion was normal.  

September 2001 VA MRI (magnetic resonance imaging) results of 
the hips were normal.  

On November 2001 VA examination the veteran reported that the 
primary symptom affecting him concerning his right hip was 
nerve involvement.  He reported pain lasting all day and some 
weakness.  He denied swelling, heat, or redness.  He also 
denied instability, though with increased pain he felt as if 
he may fall.  He reported that pain caused fatigability and 
lack of endurance.  The examiner noted that with flare-ups 
the veteran's functional ability was decreased by 30 percent.  
The veteran also indicated that due to his hip disorder he 
had to seek employment which allowed him to work in a seated 
position.  Examination revealed right hip flexion to 120 
degrees, and extension to 0 degrees.  Some decreased 
neurologic sensation on the lateral aspect of the thigh was 
noted.  Lateral cutaneous nerve entrapment causing right hip 
pain (and above-reported symptoms) was diagnosed.  

A December 2001 VA medicine outpatient treatment record 
includes a diagnosis of right hip pain, etiology unclear.  

A January 2002 VA orthopedic consult outpatient treatment 
note includes a diagnosis of meralgia paresthetica.  The 
veteran complained of continuing numbness.

A July 2002 VA operative report shows that the veteran 
underwent decompression of the right lateral femoral 
cutaneous nerve.  (A temporary total rating was assigned for 
a period of convalescence following that surgery.  The 
temporary total convalescent rating  period is not at issue 
herein.)

A September 2002 VA progress note reveals that the veteran 
reported problems with right hip pain control.  The pain was 
aggravated with activity.  The veteran also reported that his 
hip occasionally felt unstable, but denied redness and 
swelling.  

On April 2004 VA examination the veteran reported continuing 
pain in his right hip and upper lateral thigh which radiated 
to his groin area.  Examination showed right hip flexion 
(straight leg) from 0 to 90 degrees, hyperextension from 0 to 
30 degrees, hip flexion with knee bent from 0 to 125 degrees, 
abduction from 0 to 40 degrees, and adduction from 0 to 25 
degrees.  Internal rotation was noted from 0 to 40 degrees, 
with external rotation from 0 to 50 degrees.  The veteran 
complained of pain and lack of endurance with repetition and 
resistance.  Right lateral femoral cutaneous nerve entrapment 
("meralgia paresthetica"), with only mild to moderate 
symptoms was diagnosed.  It was noted that the July 2002 
femoral cutaneous nerve release improved the veteran's right 
hip symptoms.  

On August 2004 VA examination the veteran denied any change 
in symptoms since April 2004.  Ranges of motion were 
essentially the same as in April 2004, although, at this 
time, the veteran did not report pain or evidence of fatigue 
or lack of endurance with repetition and resistance.  The 
examiner had been asked to opine whether Code 5251 or Code 
8729 was more appropriate  for rating the disability at 
issue, and responded that neither applied.  She reported that 
the veteran did not have motor impairment/restriction nor did 
he have paralysis.  What he had instead were periods of 
paresthesia (burning pain) and hyperesthesias (numbness and 
tingling), consistent with lateral femoral cutaneous nerve 
entrapment.  The examiner commented that the condition 
created a quality of life issue in that the veteran had 
chronic pain but was not affected by either range of motion 
problems or lower motor neurological abnormalities.  Instead, 
sensory abnormalities were observed.  

(Notably, the February 2004 Board remand specified that the 
veteran should be afforded an "orthopedic" examination.  
While the subsequent VA examinations in April and August 2004 
each by a family nurse practitioner, the examination reports 
were reviewed (and endorsed) by a supervising physician 
(apparently orthopedist).  The Board finds no reason to 
question the competence of the nurse practitioner to make 
physical findings (at any rate, those findings have not been 
disputed).  As the conclusions made were reviewed and 
endorsed by an orthopedist, the Board concludes that the 
nature of the examination did not violate the United States 
Court of Appeals for Veterans Claims (Court) holding in 
Stegall v. West, 11 Vet. App. 268 (1998) (a remand confers, 
as a matter of law, the right to compliance with the remand 
orders).

Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It is noteworthy at the outset that while the service 
connected right hip disability has been characterized as both 
a neurologic disability and as an orthopedic disability, and 
as both orthopedic and neurologic rating criteria have been 
considered in rating the disability, at no time during the 
appellate period have there been symptoms warranting a rating 
under Codes 5250- 5255.  There has been no showing of 
limitation of motion, ankylosis, malunion, or nonunion.  In 
fact, the veteran himself has argued that rating based on 
limitation of motion would be inappropriate.  

The service connected entity, right lateral femoral cutaneous 
nerve syndrome, or meralgia paresthetica, is neurologic in 
nature, and in rating the disability we must look to the 
appropriate neurologic codes.  External cutaneous nerve 
paralysis, neuritis, neuralgia, is rated under 38 C.F.R. 
§ 4.124a, Codes 8529, 8629, 8729, respectively.  Where 
paralysis is severe to complete, a (maximum) 10 percent 
rating is warranted.  Where paralysis is mild or moderate, a 
noncompensable rating is to be assigned.  

38 C.F.R. § 4.124 provides that neuralgia (characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  

38 C.F.R. § 4.123 provides that neuritis (characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale for the nerve involved, with a maximum equal to severe 
incomplete paralysis.  It further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Here, motor impairment of the lateral femoral cutaneous nerve 
is not shown, and the veteran does not have either complete 
or incomplete paralysis of the nerve.  The pain associated 
with the disability has been described as constant and sharp 
rather than intermittent and dull.  Under the 38 C.F.R. 
§§ 4.123, 4.124 guidelines, the disability is more properly 
characterized as neuritis.  Organic changes of neuritis, 
e.g., muscle atrophy, loss of reflex are not shown.  
Examination did reveal lack/loss of endurance with 
repetition/resistance.  Consequently, the maximum rating 
(under the 38 C.F.R. § 4.123) should be no greater than that 
for moderate incomplete paralysis.  As the disability here is 
already rated 10 percent, which is provided for severe to 
complete paralysis, obviously an increased schedular rating 
is not warranted.  

As the appeal is from the initial rating assigned (with the 
grant of service connection), "staged ratings" are for 
consideration.  See Fenderson v. West, 12 Vet. App 119 
(1999).  However, at no time during the appellate period has 
impairment associated with the disability at issue exceeded 
that characterizing neuritis without organic changes.  (And, 
as noted, a convalescent rating was assigned following 
surgery during the appellate period.)  Consequently, staged 
ratings are not indicated.  

To the extent that the veteran's complaints may be considered 
as seeking extraschedular consideration, it is noteworthy (as 
the RO indicated in the January 2005 supplemental SOC) that 
nothing in the records suggests the presence of factors 
making application of regular schedular criteria impractical, 
and warranting referral for extraschedular consideration, 
e.g., frequent hospitalizations, marked interference with 
employability due to the disability.  
The preponderance of the evidence is against this claim.  
Hence, it must be denied.


ORDER

A rating in excess of 10 percent for a right hip disability 
is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


